                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

ELLOYD JOHNSON                                   §

VS.                                              §     CIVIL ACTION NO. 9:18-CV-158

TDCJ HEALTH SERVICES DIVISION,                   §
ET AL.

           ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Elloyd Johnson, a prisoner confined at the Polunsky Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division (TDCJ-CID), proceeding pro se, filed this

civil rights action pursuant to 42 U.S.C. § 1983 against the TDCJ Health Services Division and

Anitra Lindley. Plaintiff requested leave to proceed in forma pauperis.

       The Court ordered that this matter be referred to the Honorable Zack Hawthorn, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of

this court. The Magistrate Judge recommends denying plaintiff leave to proceed in forma pauperis

pursuant to 28 U.S.C. § 1915(g) and dismissing the action unless plaintiff paid the $400 filing fee

within fourteen days after the Report and Recommendation was entered.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Plaintiff filed objections to the

Magistrate Judge’s Report and Recommendation.

       The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the Court concludes the

objections are without merit. Plaintiff contends that he is not subject to the “three strikes” bar of
§ 1915(g). This claim lacks merit because plaintiff has clearly accumulated three strikes. Johnson

v. Thaler, 541 F. App’x 179, 480 (5th Cir. 2013) (imposing sanction bar after noting that plaintiff

had accumulated three strikes). Plaintiff has not demonstrated that he is in imminent danger of

serious physical injury. Therefore, the action should be dismissed without prejudice.

                                            ORDER

       Accordingly, plaintiff’s objections (document no. 5) are OVERRULED. The findings of

fact and conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate

Judge (document no. 3) is ADOPTED. A final judgment will be entered in this case in accordance

with the Magistrate Judge’s recommendations.

                So ORDERED and SIGNED January 7, 2019.




                                                         ____________________________
                                                          Ron Clark, Senior District Judge




                                                2
